         Case 7:18-cv-11533-NSR Document 68 Filed 01/22/21 Page 1 of 2




                                                                      BRIAN S. SOKOLOFF
                                                                      BSOKOLOFF@SOKOLOFFSTERN.COM


                                      January 22, 2021

Via ECF
Hon. Nelson S. Román
United States District Court
300 Quarropas Street
White Plains, NY 10601

                      Re:      Congregation of Ridnik, et al. v. Vill. of Airmont, et al.
                               Docket No. 18 Civ. 11533 (NSR)

Your Honor:

        We represent Defendants in this action, in which residents of the Village of Airmont
challenge, under the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), the U.S.
Constitution, and the Fair Housing Act (“FHA”), the facial validity of a defunct 2007 Village land-
use ordinance regulating “Residential Places of Worship” (“RPW”) and a superseding 2018
regulation for “Residential Places of Assembly.” We respond to the United States of America’s
January 1, 2021 letter (ECF No. 64) accusing the Village of “material misrepresentations” in its
renewed motion to dismiss Plaintiffs’ complaint.

        The Government’s accusation is baseless. It claims the Village “states that the Government
‘agreed to’ the provisions [of a 2000 stipulation signed by the Government and the Village]
becoming permanent amendments to the Code.” Id. at 2 (citing Vill. Br. at 4, 16). But the Village
states no such thing. The attribution misrepresents the Village’s papers.

      The Village’s actual statements (and the public records supporting them) are unambiguous.
The Government appears to take issue with two statements:

               1.   “In 2000, the Village and the federal government agreed to
                    certain proposed amendments to the Code (the “Amendments
                    Stipulation”).” Ex. B. They agreed the Village would apply
                    them to a pending RPW application as a ‘test case’—before
                    they became law—to assess how the proposed changes worked.
                    Id. at 2.” Vill. Br. at 4; and

               2.   “[T]he site plan review for RPW in [the Village’s] 2007 Code
                    … implemented in sum and substance the Amendments
                    Stipulation to which the federal government agreed.” Vill. Br.
                    at 16.

      Neither statement supports the Government’s false accusation. The Village did not say the
Government agreed to the provisions of the Amendments Stipulation “becoming permanent
           Case 7:18-cv-11533-NSR Document 68 Filed 01/22/21 Page 2 of 2

SOKOLOFF STERN LLP

Hon. Nelson S. Román
January 22, 2021
Page 2 of 2

amendments to the Code.” To the contrary, it makes clear the Government agreed to these
provisions only on a “test case” basis. Vill. Br. at 4; ECF No. 46 at 4; ECF No. 55.

        The Government does not—and cannot—refute the truth of the Village’s actual, discrete
statements; they are the Government’s own words. The 2000 Amendments Stipulation—signed by
the Government—says: “the parties tentatively agreed to the terms of a draft (and unsigned)
Stipulation and Order that provides for certain amendments to the Airmont Zoning Code, a copy
of which is annexed hereto as Exhibit A (the “Zoning Code Amendments Stipulation”).” Mot. Ex.
B at 2. And in the Statement of Interest the Government filed in this action, it acknowledged the
2007 Code “implemented, in sum and substance, the proposed procedures that the Government
had agreed to in September 2000 only as a ‘test case.’” ECF No. 54 at 3. That is all the Village
has said here.

        As we have explained, the Village recites this public history for a specific and limited
purpose: Plaintiffs challenge the facial validity of laws (a) a federal court originally directed the
Village to enact (see U.S. v. Vill. of Airmont, 925 F. Supp. 160, 161 (S.D.N.Y.)) and (b) the Village
based its language the Government had agreed to on a “test case” basis. Presumably, the federal
courts and Government would not have ordered the Village to create the RPW category or agreed
even to “test case” the language of the Amendments Stipulation—on which the 2007 Code and, in
turn, the 2018 Code derive—if they believed the provisions were facially unlawful.

        Given the power the Government wields and its reputation with the bar, one would expect
a degree of humility, restraint, and candor absent from its submissions in this case. The
Government’s letter—self-righteously echoed by Plaintiffs for false publicity and fundraising1—
appears intended to bolster its own misguided suit against the Village and to obscure these
irrefutable facts. To be sure, this is not a convenient history for Plaintiffs or, apparently, for the
Government, but they cannot rewrite it.

        Thank you for your consideration of this matter.

                                                                      Respectfully,

                                                                      SOKOLOFF STERN LLP


                                                                      Brian S. Sokoloff




1
  Within hours of the Government’s filing, Plaintiffs’ counsel (who presumably supplied the Government with the
Village’s motion papers, then not yet filed publicly) issued a press release praising the letter and amplifying the
Government’s false accusation. See https://firstliberty.org/media/department-of-justice-slams-village-of-airmonts-
legal-claims-as-inaccurate-and-misleading-in-statement/
